Citation Nr: 1110219	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of right foot fracture.

2.  Entitlement to service connection for sterility, to include as due to asbestos and ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  While the Veteran did request a Travel Board hearing in August 2008, in a subsequent communication received in November 2008, he withdrew his request for a Travel Board hearing and requested a video conference hearing.  A video conference hearing was scheduled for April 2010, however, the record indicates that the Veteran failed to show up for his hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of residuals of right foot fracture.

2.  The Veteran does not have a current diagnosis of sterility.


CONCLUSIONS OF LAW

1.  Residuals of right foot fracture were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  Sterility, to include as due to asbestos and ionizing radiation exposure, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Review of the claims file reflects that a June 2006 letter fulfilled VA's notice requirements under 38 U.S.C.A. § 5103(a) with regard to his claims of service connection for residuals of right foot fracture and sterility.  See also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, this notice was provided to the Veteran prior to the initial adjudication of the claim in December 2007.  Thus, the VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and obtaining a VA examination and/or opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records are associated with the claims file, as well as relevant VA treatment records identified by the Veteran.  He has not identified any additional relevant, outstanding records that need to be obtained before deciding these claims.

The Veteran was not provided with a VA examination for those claims decided herein.  Generally, the VA has a duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).
In the instant appeal, and as discussed in more detail below, the record demonstrates that the Veteran does not have either residuals of right foot fracture or sterility.  Absent a current disability, no further examination or opinion is necessary.  See id.  See also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board also notes that the Veteran claims exposure to ionizing radiation as a potential cause of his claimed sterility.  The special development procedures applicable to claims based on exposure to ionizing radiation (as set forth in 38 C.F.R. § 3.311 (2010)) were not employed in the processing of his claim.  For the reasons discussed below, the Board finds that the evidence of record does not warrant a remand for further development under 38 C.F.R. § 3.311.  

Under the special development procedures of 38 C.F.R. § 3.311, a dose estimate will be obtained from appropriate sources and the Under Secretary for Benefits shall consider the claim, obtaining an advisory opinion from the Under Secretary for Health, if necessary.  These procedures are for application if a veteran suffers from one of the radiogenic diseases listed in 38 C.F.R. § 3.311(b) or the veteran has cited or submitted competent scientific or medical evidence that a claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

The Veteran's claimed sterility is not a radiogenic disease listed in 38 C.F.R. § 3.311(b) and the Veteran has not submitted any evidence that sterility is a radiogenic disease.  Therefore, the special development procedures for claims involving exposure to ionizing radiation do not apply.

Under the circumstances of this case, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.



Legal Criteria and Analysis

The Veteran is seeking service-connected compensation benefits for residuals of right foot fracture and sterility.  Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  For the reasons discussed below, the Board finds that service connection is not warranted for either claimed disorder.

Initially, the Board notes that in order to prevail on the issue of service connection under any theory of entitlement there must be competent evidence of a current disability at some point during a veteran's appeal.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").

Regarding the claimed residuals of right foot fracture, the Veteran alleges that his current right foot disability is a result of an injury to his right foot documented in his service treatment records.  Service treatment records show the Veteran reported for treatment due to pain and swelling of his right heel which was diagnosed as a soft tissue injury to the Veteran's right heel in May 1978.  Radiographic results confirmed no fracture and the Veteran was prescribed 3 days of light duty.  The second injury to the Veteran's foot is documented as occurring in September 1978 when he slipped and fell five feet on a dry dock.  His right foot was again painful and swollen.  X-rays again showed no fracture to the foot.  A complete radiographic foot series was documented in his record one month later that revealed normal mineralization, no fractures or osseous abnormalities, and the joint spaces were noted to be well maintained.  Seven days after the injury, the Veteran's foot was noted to be doing well and he was returned to full duty.  The only other notation in the Veteran's service treatment records of foot problems was a complaint of numbness in his left big toe and his second right toe for four days in April 1979.  Upon examination, the Veteran was noted to have response to point pain with a needle to all areas of the toes with the exception of the "very top end" of the big toe.  The problem was attributed to wearing stiff shoes and the Veteran was advised to wear a different type of shoe.  No further complaints were noted.

The Veteran does not articulate any symptoms of current problems with his right foot.  A review of the VA treatment records from December 2006 to October 2007 reveal no reference to any complaint by the Veteran regarding any symptoms pertaining to his right foot and the Veteran has not indicated that any other treatment records relevant to establish any current right foot or ankle disability. When the Veteran's feet were examined in September 2007, they were noted to be within normal limits.  The Veteran complained of mild discomfort over the left foot pad area, but no complaints regarding his right foot were noted.

Given the lack of any competent evidence of a current disability at any point throughout the period of this appeal and competent evidence of no fracture or chronic disability during service, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection for residuals of right foot fracture, thus, the claim must be denied.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the Veteran's claimed sterility, to include due to asbestos and radiation exposure, a review of the claims file reveals no competent evidence of a current disability.  The Veteran claims that the fact that he has not fathered any children is evidence that he is sterile.  The Board acknowledges that the Veteran is competent as a lay person to state that he has not fathered any children.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, medical, and not lay, evidence is required to determine sterility, diagnosis of which cannot be observed by a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran has offered no medical evidence to indicate that he is sterile and neither his service treatment records nor the VA treatment records in the file contain any diagnosis or complaint of sterility.  While not alleged by the Veteran as the cause of his sterility, the Veteran's service treatment records do indicate that he was treated for testicular pain in April 1979 and diagnosed with a small varicocele which was treated with tetracycline.  No additional complaints or treatment for this condition were noted in the service treatment record or at the time of the Veteran's separation physical examination.  There is also no evidence that the Veteran had any further trouble with this condition post-service.  

As there is no competent evidence of record that the Veteran is or was sterile at any point during the period of this appeal, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for sterility and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for residuals of right foot fracture is denied.

Entitlement to service connection for sterility is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


